Title: From Thomas Jefferson to Arthur S. Brockenbrough, 5 December 1824
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Dec. 5. 24.
I think that the form of Articles of agreement will be much better than that of Bonds for the leases of the hotels. they admit much more conveniently the insertion of all the variety of covenants which may be thought necessary from time to time as circumstances may suggest. I have therefore prepared and now inclose a form containing all the articles which at present occur to me as necessary, and which, if not exactly right, you can alter to your purpose. Your’s with friendship & respectTh: Jefferson